Citation Nr: 1541728	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether an overpayment of compensation benefits for the period from August 1, 1996, to April 4, 1997 was validly created.

2.  Entitlement to waiver of recovery of the debt due to overpayment of VA compensation benefits for the period from April 5, 1997, to June 30, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to December 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Committee on Waivers and Compromises of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that determined that the Veteran was not entitled to a waiver of recovery of overpayment of $11,756.00 in VA benefits.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. See 38 C.F.R. § 1.911(c) (1) (2014); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  Accordingly, this matter is part and parcel of the overall claim seeking entitlement to waiver of overpayment of VA compensation benefits.  Accordingly, for the sake of completeness, the Board will address the preliminary matter of the validity of the debt, and for the reasons expressed below, has bifurcated the matter on appeal.  

The Board also notes that the validity of the creation of the debt was addressed in the statement of the case. See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the appellant has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).   Moreover, given that the Board's decision is fully favorable to the Veteran, the Board's consideration of this matter is not prejudicial to the Veteran.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

FINDINGS OF FACT

1.  The Veteran was awarded an additional compensation allowance for a spouse in April 1993.  

2.  The Veteran was divorced from his first spouse on July 1, 1996.

3.  The Veteran married his second spouse on April 5, 1997.

4.  The Veteran notified VA of his divorce in August 1996, and he informed VA of his remarriage in an April 2009 Status of Dependents Questionnaire.  He submitted a Declaration of Status of Dependents and marriage license for his second marriage in July 2009.

5.  The RO retroactively terminated the compensation allowance paid to the Veteran for his first spouse from August 1, 1996, to June 30, 2009, resulting in an overpayment of compensation benefits in the amount of $11,756.00.

6.  The Veteran was not at fault in the creation of the overpayment for the period from August 1, 1996, to April 4, 1997.

7.  There is no indication of fraud, misrepresentation of material fact, or bad faith on the part of the Veteran in the creation of the indebtedness for the period from April 5, 1997, to June 30, 2009.

8.  Recovery of the overpayment from April 5, 1997, to June 30, 2009, would defeat the purpose for which the benefits were intended, would not result in unfair gain to the Veteran, and would violate principles of equity and good conscience because the Veteran was remarried during this period.




CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits for the period from August 1, 1996, to April 4, 1997, was not properly created, as it was solely the result of VA administrative error. 38 U.S.C.A. §§ 1115, 5112 (West 2014); 38 C.F.R. § 3.500 (2014).

2.  The overpayment of compensation benefits for the period from April 5, 1997, to June 30, 2009, was not due to fraud, misrepresentation, or bad faith of the Veteran. 38 U.S.C.A. §§ 5107, 5302(c) (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).

3.  A waiver of the Veteran's indebtedness during the period from April 5, 1997, to June 30, 2009, is consistent with the principles of equity and good conscience. 38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

However, the Court has held that the notice and duty-to-assist provisions of the Veterans Claims Assistance Act of 2000 do not apply to claims for waiver of recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).



II.  Law and Regulations

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  

If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair. 38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  The six non-exclusive elements, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his/her detriment in reliance upon a granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).


III.  Analysis

The Veteran has been charged with an overpayment of $11,756.00 for VA benefits.

An April 1993 letter from VA notified the Veteran that his disability compensation award included benefits for his spouse and informed him that he was to notify VA immediately if there is any change in the number or status of his dependents.

In a July 1996 correspondence, the Veteran informed VA that his divorce from his first wife was finalized on July 1, 1996.  He submitted a copy of the divorce decree.  These documents were stamped as received at the RO on August 1, 1996.

There is no other document of record regarding the status of the Veteran's dependents until an April 2009 Status of Dependents Questionnaire was received.  In that form, the Veteran reported that he had been married to his second wife since April 5, 1997.

In a June 2009 letter, VA notified the Veteran that he was still being paid compensation for his first wife.  He was asked to submit a copy of his divorce decree as well as to complete a Declaration of Status of Dependents for his second wife.  

In July 2009, the Veteran submitted a Declaration of Status of Dependents along with a copy of his marriage license to his second wife and a divorce decree from his first marriage.  The marriage certificate reflects that the Veteran remarried on April 5, 1997.

In July 2009, the RO retroactively terminated the compensation allowance paid to the Veteran for his first spouse from August 1, 1996, to July 1, 2009, resulting in an overpayment of compensation benefits in the amount of $11,756.00.  The RO acknowledged that VA received documentation of the Veteran's divorce in August 1996, but did not take action on the notification.  However, it was also noted that the Veteran had not informed VA of his remarriage until April 2009, with confirming documentation received in July 2009.

The Veteran requested a waiver of recovery of overpayment, claiming that he was not at fault for creating the overpayment.  He argued that he informed VA of both his divorce and his remarriage in a timely fashion.  The Veteran reported that he submitted documents notifying VA of his remarriage on or about April 1997, but those documents were absent from his file.  

In March 2010, the Committee on Waivers and Compromises determined that the Veteran was at fault for the creation of the debt.  He was found to be unjustly enriched because he received funds for which he was not eligible and no financial hardship was found.  The request for waiver was denied because it was found that failure to make repayment would result in an unfair gain for the Veteran.

As noted above, the Court has held that the issue of the validity of a debt is a threshold determination which must be made prior to a decision on a request for waiver of the indebtedness. See Schaper, 1 Vet. App. at 430; see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998).

In this case, the Veteran did inform VA that he had divorced in July 1996; however, VA failed to act on this notification and did not remove his first wife from his award.  

In order for the Board to determine that an overpayment was not properly created, thereby invalidating the debt, the record must establish that the Veteran was legally entitled to the benefits in question or, if the Veteran was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law. VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

If the claimant fails to provide full disclosure of facts or due to the amount of the overpayment should know an error has been made, yet accepts the payment, the overpayment will not be considered due to administrative error.  An example of when administrative error applies is when VA erroneously interprets the law to allow payment of greater benefits than the legislative intent.  Another example of when administrative error does not apply is when the claimant accepts an amount that is patently excessive. See VA Manual 22- 4, Part III, § 2.03.

"[W]hen an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award." Erickson v. West, 13 Vet. App. 495, 499 (2000).  In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the Veteran for an overpayment attributable to administrative error. 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).

The July 2009 Administrative Decision reflects a difference in compensation of approximately 70 dollars per month for the inclusion of a dependent spouse.  The amount of this overpayment is not patently excessive, and the evidence of record does not demonstrate that the Veteran had knowledge that he was receiving benefits to which he was not entitled or that he otherwise acted or failed to act in such a way as to perpetuate the error.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the overpayment was solely the result of VA administrative error for this period.  Therefore, the debt was not properly created and cannot legally be charged to the Veteran.  For this reason, the Board finds the overpayment of VA compensation benefits for the period from to August 1, 1996, to April 4, 1997 is invalid.

However, the Veteran did not inform VA of his remarriage until April 2009.  While the Veteran alleges that he submitted the appropriate documentation of his second marriage around April 1997, the records do not support his contention, as there is no indication of earlier notification of the remarriage.  As such, the Board concludes that the creation of the debt is valid for the period beginning on April 5, 1997.

Thus, the next issue for consideration is waiver of recovery of the overpayment.  In this case, the Committee has determined that the Veteran was free from fraud, misrepresentation, or bad faith in the creation of the instant overpayment.  The Board will not revisit that issue, and as such, concurs with the Committee determination in this respect. Bernard v. Brown, 4 Vet. App. 384 (1993).

The next issue to be addressed is whether a collection of the debt from the Veteran would be contrary to the principles of equity and good conscience.

The Board initially finds that the fault in the creation of the overpayment at issue lies with the Veteran.  The Veteran was remarried in April 1997, and VA had no actual or constructive knowledge of that change in dependency status until 2009.  The Veteran bears responsibility in the creation of the debt, as he did not inform of his remarriage in a timely manner.

The next element to be considered regards undue hardship and whether collection would deprive debtor or family of basic necessities.  In this case, the Veteran failed to submit the financial status report that is required to determine financial hardship, and he has not otherwise indicated that the collection of the overpayment would deprive him of basic necessities, such as food, clothing, and shelter.  Based on the foregoing, the Board does cannot find that recoupment of this debt would cause undue financial hardship.

The next element to be considered concerns whether recovery of the overpayment at issue would defeat the purpose for which the benefits were intended.  The additional allowance was intended to provide the Veteran with increased benefits for the purpose of providing for a dependent spouse.  As the Veteran had a dependent spouse as of April 5, 1997, the collection of the debt for the period from this date to June 30, 2009, would defeat the purpose of compensating the Veteran for such dependent.

The fifth element involves unjust enrichment.  In this case, the Veteran clearly received additional VA benefits to which he was not legally entitled.  Although he was remarried in April 1997, he did not inform VA in a timely manner or claim the benefit.  Nonetheless, the Board again observes that the Veteran was, in fact, married again on April 5, 1997.   Under the circumstances in this case, and in the context of equity and good conscience, the Board concludes that waiver of recovery of the amount of the overpayment corresponding to his period of remarriage (i.e., May 1, 1997 in accord with 38 C.F.R. § 3.31), would not result in unjust enrichment to the Veteran.  

The Board must consider whether reliance on VA benefits resulted in the Veteran relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed that he relinquished any right or incurred any legal obligation in reliance on receipt of VA benefits, nor is there any evidence that he did so.

After carefully weighing all relevant factors set forth above, and affording the Veteran the benefit of the doubt, the Board finds that a waiver of the Veteran's compensation overpayment indebtedness from  April 5, 1997, to June 30, 2009, is consistent with the principles of equity and good conscience in this case. 

Accordingly the Board finds that the creation of the debt for the period from August 1, 1996, to April 4, 1997, is not valid, and while the debt for the period from April 5, 1997, to June 30, 2009 is valid, waiver of the Veteran's compensation overpayment indebtedness is warranted.












ORDER

The Board having determined that the debt created by overpayment of benefits in from August 1, 1996, to April 4, 1997 is invalid, the benefit sought on appeal is granted.

Waiver of the Veteran's compensation overpayment indebtedness, from the period of April 5, 1997, to June 30, 2009, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


